Citation Nr: 9919825	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-10 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to restoration of a 20 percent rating for 
service-connected chronic subluxating left patella.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1979 to 
October 1982.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

At the time of the March 1998 rating decision the RO did not 
comply with decisions of The U. S. Court of Appeals for 
Veterans Claims in reducing the evaluation.


CONCLUSION OF LAW

The regulatory requirements for reducing the 20 percent 
rating for chronic subluxating left patella have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is not entitlement to an increased 
evaluation for chronic subluxating of the left patella.  
Rather, the issue is entitlement to restoration of a 20 
percent evaluation for chronic subluxating of the left 
patella.  The distinction is critical.  There is no question 
that a disability rating may be reduced; however, the 
circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The 20 percent 
evaluation for chronic subluxating left patella was in effect 
for five or more years, this case is therefore subject to the 
requirements set forth at 38 C.F.R. § 3.344(a) and (b) 
(1998).  This regulation provides, in pertinent part, that 
there must be improvement before an evaluation is reduced.  
The entire record of examinations and medical-industrial must 
be reviewed.  The Court has restored evaluations when VA has 
failed to consider whether there is improvement.

Decisions that fail to comply with regulations are void.

The Court has held that regulations are applicable to all 
rating reduction cases, regardless of whether the rating at 
issue has been in effect for five or more years.  The Court 
has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability." Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction case requires ascertaining "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations." Brown, 5 Vet. App. at 421.  Thus in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c) (1998).

The rating decision that reduced the evaluation did not 
comply with regulations and is void.  Despite decisions of 
the Court, the rating decision did not address whether there 
was improvement, did not consider the regulations that govern 
decreased evaluations and did not compare the evidence that 
had previously supported the 20 percent evaluation with the 
evidence that the RO intended to use to support the 10 
percent evaluation.  The failure to comply with all Court 
decisions governing restoration cases and the regulations 
governing restoration cases renders the decision of the RO 
void.

The Board makes no determination of whether the assignment of 
a 10 percent evaluation could be justified.  Rather, the 
denial of due process requires restoration.  See M21-1 Part 
VI 9.03(c)(f).



ORDER

Restoration of a 20 percent evaluation for chronic left 
subluxating patella is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

